USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 1 of 6


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 ANTHONY WILLIAMS,

                          Petitioner,

         v.                                                 CAUSE NO. 3:17-CV-687-DRL-MGG

 WARDEN,

                          Respondent.

                                         OPINION & ORDER

        Anthony Williams, a prisoner without a lawyer, filed a habeas corpus petition challenging a

disciplinary hearing (ISP 17-06-0173) where a Disciplinary Hearing Officer (DHO) found him guilty

of possession of a deadly weapon in violation of Indiana Department of Correction (IDOC) offense

A-106. ECF 1 at 1. As a result, he was sanctioned with a two-week loss of phone and commissary

privileges, 90 days of disciplinary restrictive housing (suspended), loss of 60 days earned credit time,

and a demotion in credit earning class (suspended). Id.

        The Fourteenth Amendment guarantees prisoners certain procedural due process rights in

prison disciplinary hearings: (1) advance written notice of the charges; (2) an opportunity to be heard

before an impartial decision-maker; (3) an opportunity to call witnesses and present documentary

evidence in defense, when consistent with institutional safety and correctional goals; and (4) a written

statement by the factfinder of evidence relied on and the reasons for the disciplinary action. Wolff v.

McDonnell, 418 U.S. 539, 563-73 (1974). To satisfy due process, there must be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

        Mr. Williams’ charge stems from an allegation that he possessed a weapon on June 18, 2017.

He includes three separate grounds in his petition. In each ground, he argues that the evidence was

insufficient to support his conviction. He also argues that he was denied evidence.
USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 2 of 6


        Here, the Conduct Report charged Mr. Williams as follows:

        On 06-18-17 at approximately 9:12 in ACH on the 300 South range in ACH I, Ofc.
        Brown and Sgt. Lee saw Offender Rose #885833 pass a sharp metal object to
        Offender Williams # 120281. Offender Williams # 120281 ran down to the back of
        300 South and attempted to hide the sharp metal object, but Sgt. Lee found it. The
        sharp metal object was taken up front to guard hall and placed in an IA locker.
        Offender Williams #120281 was cuffed and taken out of ACH.

ECF 10-1. Sergeant Lee also provided the following statement:

        On the date of 6/18/2017 Officer Brown approached me in the officers station and
        told me that offender Rose DOC#885833 cell location A-337 had a shank in front
        area of the flag 100 Range. I Sgt. A. Lee immediately called Signal 7 in A cell house at
        approximately 9:12 am. Officer Brown and I Sgt. Lee pursued offender Rose to the
        300 south range. Offender Rose passed the shank to offender Williams DOC#120281
        cell location A-309 and ran into cell A-329 not this wasn’t his cell. I Sgt. Lee stopped
        offender Williams on the range and place him into mechanical restraints. And had
        Officer Brown verified that that was the weapon. Offender Rose and Offender
        Williams were both escorted the MSU to be screened by Medical. The signal 7 was
        cleared at approx. 9:22am.

ECF 10-2.

        Mr. Williams was charged with violating IDOC A-106, which prohibits “[p]ossession or use

of any explosive, ammunition, hazardous chemical (e.g., acids or corrosive agents) or dangerous or

deadly weapon.” www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf

(last visited July 10, 2020). Williams did not ask to call any witnesses at his hearing. ECF 10-4.

        Mr. Williams asked that camera evidence be reviewed and that the count for attendance at the

general Christian service be reviewed. Id. The video evidence was reviewed by the DHO, and Mr.

Williams was provided with the following summary:

        At approx. 9:13AM offenders Rose and Williams are seen running onto the 300 South
        range of ACH. Offender Rose stops turns around and Offender Williams grabs a metal
        object from him and they both run into a cell.
        Officers arrive on the range and offender Williams is escorted off of the range at
        approx. 9:16AM by Sgt. S. Rice.

ECF 10-6 at 1. Chaplin Diemer confirmed that Mr. Williams was checked off as being present at the

service on June 18, 2017. ECF 10-7. However, Chaplin Diemer also explained that he did not know



                                                    2
USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 3 of 6


when Mr. Williams came or left the service, and that “[h]e could have come to check in, and then

taken off right away, too.” Id.

        At his hearing, Mr. Williams noted that no weapon was found on him, and the weapon that

was found was in a common area. ECF 10-8. He further stated: “The time is not making up. All the

stuff is not adding up. I was in church. The evidence is not right.” Id.

        Following a hearing, Mr. Williams was found guilty. In reaching this conclusion, the DHO

considered staff reports, evidence from witnesses, video evidence, and the email from the chaplain.

ECF 10-8. The DHO concluded that Mr. Williams was guilty because the “conduct report is clear and

concise” and “[a]ll evidence supports the charge.” He further notes that the “[c]amera shows Williams

retrieving a knife from another offender.” Id.

        The court thus turns to his ostensible claims for relief here—the alleged denial of evidence,

and the sufficiency of the evidence. Though not set forth as a separate ground for relief, Mr. Williams

appears to be claiming that he was denied evidence. More specifically, he alleges that the weapons

were found in a sheath that was taped on a staircase, but neither the sheath nor the tape were submitted

as evidence. ECF 1 at 4. The respondent argues that this ground was procedurally defaulted because

Mr. Williams didn’t raise it in his administrative appeals. ECF 10 at 6-7. In habeas corpus proceedings,

the exhaustion requirement is contained in 28 U.S.C. § 2254(b).

        Indiana does not provide judicial review of decisions by prison administrative bodies,
        so the exhaustion requirement in 28 U.S.C. § 2254(b) is satisfied by pursuing all
        administrative remedies. These are, we held in Markham v. Clark, 978 F.2d 993 (7th
        Cir. 1992), the sort of “available State corrective process” (§ 2254(b)(1)(B)(I)) that a
        prisoner must use. Indiana offers two levels of administrative review: a prisoner
        aggrieved by the decision of a disciplinary panel may appeal first to the warden and
        then to a statewide body called the Final Reviewing Authority. Moffat sought review
        by both bodies, but his argument was limited to the contention that the evidence did
        not support the board’s decision. He did not complain to either the warden or the
        Final Reviewing Authority about the board’s sketchy explanation for its decision.
        O’Sullivan v. Boerckel, 526 U.S. 838, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999), holds that to
        exhaust a claim, and thus preserve it for collateral review under § 2254, a prisoner must
        present that legal theory to the state’s supreme court. The Final Reviewing Authority
        is the administrative equivalent to the state’s highest court, so the holding of Boerckel


                                                    3
USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 4 of 6


        implies that when administrative remedies must be exhausted, a legal contention must
        be presented to each administrative level.

Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). Contrary to the respondent’s contention, Mr.

Williams notes that the sheath was missing from the photos in his administrative appeal. ECF 10-10

at 1-2. Thus, the court will address Mr. Williams’ argument on the merits. See 28 U.S.C. §

2254(b)(2)(“[a]n application for a writ of habeas corpus may be denied on the merits, notwithstanding

the failure of the applicant to exhaust the remedies available in the courts of the State”).

        Mr. Williams had a right to request evidence in his defense, see Wolff, 418 U.S. at 566, but he

didn’t necessarily have a right to review that evidence personally, White v. Ind. Parole Bd., 266 F.3d 759,

767 (7th Cir. 2001) (“prison disciplinary boards are entitled to receive, and act on, information that is

withheld from the prisoner and the public”). Here, however, the evidence at issue is not evidence that

Williams requested . He requested only camera evidence and the general Christian service count letter

showing that he was in church. Furthermore, neither the sheath nor the tape was exculpatory. Rasheed-

Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due process only requires production of

“exculpatory” evidence). Exculpatory in this context means evidence that “directly undermines the

reliability of the evidence in the record pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d

717, 720 (7th Cir. 1996). Because Mr. Williams was not denied any exculpatory evidence, the DHO’s

failure to consider the sheath and tape didn’t violate his due process rights. White, 266 F.3d at 767.

Therefore, this is not a basis for granting habeas corpus relief.

        Each of Mr. Williams’s grounds argues that the evidence against him was insufficient to

support his conviction of the offense of possessing a weapon. In the context of a prison disciplinary

hearing, “the relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for

some evidence, courts are not required to conduct an examination of the entire record, independently

assess witness credibility, or weigh the evidence, but only determine whether the prison disciplinary


                                                    4
USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 5 of 6


board’s decision to revoke good time credits has some factual basis.” McPherson v. McBride, 188 F.3d

784, 786 (7th Cir. 1999) (quotation marks omitted).

        [T]he findings of a prison disciplinary board [need only] have the support of some
        evidence in the record. This is a lenient standard, requiring no more than a modicum
        of evidence. Even meager proof will suffice, so long as the record is not so devoid of
        evidence that the findings of the disciplinary board were without support or otherwise
        arbitrary. Although some evidence is not much, it still must point to the accused’s guilt.
        It is not our province to assess the comparative weight of the evidence underlying the
        disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations, parenthesis, and ellipsis

omitted).

        The DHO had sufficient evidence to find Mr. Williams guilty of this offense. The offense here

requires only that he possessed a weapon. The Conduct Report, the statement of Sergeant Lee, and

the video all support a finding that Mr. Williams possessed a weapon, even if only briefly. The

statement of the chaplain was not exculpatory, as he explained that, though Mr. Williams checked in

to the church service, he has no idea if he stayed for the service of left. In light of the evidence before

the DHO, it was not arbitrary to conclude that Mr. Williams possessed a weapon. The finding of guilty

is supported by some evidence. While Mr. Williams denies that he possessed the weapon, the DHO

was not required to credit his version of the events. McPherson, 188 F.3d at 786 (the court is not

“required to conduct an examination of the entire record, independently assess witness credibility, or

weigh the evidence.”). Therefore, the court concludes that the DHO’s finding that Mr. Williams was

guilty was neither arbitrary nor unreasonable in light of these facts.

        Because each of the grounds raised by Mr. Williams lacks merit, his habeas petition cannot be

granted. If Mr. Williams wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666

(7th Cir. 2009). However, he may not proceed in forma pauperis on appeal because, under 28 U.S.C. §

1915(a)(3), an appeal in this case could not be taken in good faith.



                                                    5
USDC IN/ND case 3:17-cv-00687-DRL-MGG document 48 filed 07/10/20 page 6 of 6


       For these reasons, Anthony Williams’s petition for writ of habeas corpus is DENIED. The

clerk is DIRECTED to close the case.

       SO ORDERED.

       July 10, 2020                               s/ Damon R. Leichty
                                                   Judge, United States District Court




                                              6
